COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Alan Nelson Crotts v. The State of Texas

Appellate case number:      01-15-01108-CR

Trial court case number:    13-CCR-165781

Trial court:                County Court at Law No. 3 of Fort Bend County

        On April 19, 2016, we abated this appeal and remanded the case to the trial court
to determine whether appellant wished to prosecute the appeal and whether his retained
trial counsel intended to represent appellant on appeal. On May 13, 2016, the trial court
held a hearing on our abatement order. The trial court clerk has filed supplemental clerk’s
records that include the trial court’s order permitting Richard H. Cobb to withdraw as
appellant’s counsel of record and findings of fact and conclusions of law. The trial court
found that appellant (1) asserted that he wishes to pursue his appeal and proceed pro se,
and was not indigent; (2) was duly admonished of the dangers of proceeding pro se; (3)
“insisted in proceeding pro se”; and (4) did not express any desire to have counsel
appointed or be assessed further for indigency. The trial court concluded that appellant
has knowingly and intelligently waived his right to appellate counsel and, “by his own
averment, is not indigent and does not qualify (nor does he desire) court-appointed
counsel.” Accordingly, we REINSTATE the case on the Court’s active docket.
      The Clerk of this Court is directed to note on the docket of this Court Richard H.
Cobb’s withdrawal as appellant’s counsel.
       Appellant’s brief, received in this appeal on May 16, 2016, is deemed filed as of
the date of this order.
      Appellee’s brief, if any, is due to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually    Acting for the Court

Date: July 7, 2016